Judgment, Supreme Court, New York County (Sinclair, J.), entered June 15, 1982, which, inter alia, adjudged that the award in favor of plaintiff New York Telephone Company be reduced by 35% in accordance with the verdict, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of said plaintiff’s comparative negligence, and, except as thus modified, affirmed, without costs or disbursements, unless the parties stipulate to amend the judgment to reflect a comparative negligence factor of 12% on New York Telephone Company’s part and to the entry of an amended judgment reflecting such percentage, in which case the judgment, as so amended and increased, is affirmed, without costs or disbursements. Appeal from order, Supreme Court, New York County (Sinclair, J.), entered February 18,1982, denying plaintiff New York Telephone Company’s motion to set aside the jury’s finding of 35% culpable negligence on said plaintiff’s part dismissed, without costs or disbursements, as subsumed. Review of this record leads us ineluctably to the conclusion that the pro rata share of the negligence of plaintiff New York Telephone Company, the lessee of certain polyvinyl chloride ducts, cannot exceed that of Empire City Subway Co., its wholly owned subsidiary, which installed the ducts in close proximity to a steam main. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Milonas, JJ.